                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA


 FRANCISCO VELASCO III,

                        Plaintiff,                   Case No. 3:20-cv-00010-RRB

       vs.
                                                       ORDER REGARDING
 JOHN E. WHITLEY, ACTING                               MOTION TO DISMISS
 SECRETARY, DEPARTMENT OF                                  Docket 16
 THE ARMY,

                        Defendant.




                                     INTRODUCTION

                Plaintiff, Francisco Velasco III, alleges various acts of discrimination and

harassment during his seven-month employment as a civilian Department of the Army

Installation Management Specialist, including improper touching and comments by various

coworkers.     He filed a pro se Second Amended Complaint alleging Hostile Work

Environment (Count I), Retaliation (Count II), Reprisal in Violation of Whistleblower Act

(Count III), Violation of Privacy Act (Count IV), Disparate Impact (Count V), and

Conspiracy Against Rights (Count VI). 1 In lieu of an Answer, the government filed a



       1
           Docket 5.



           Case 3:20-cv-00010-RRB Document 21 Filed 06/02/21 Page 1 of 7
Motion to Dismiss all six counts. 2 Plaintiff, who now is represented by counsel, has

conceded to dismissal of Counts III, IV, V, and VI. 3 This Court accordingly considers the

government’s Motion to Dismiss as to Counts I and II, alleging “a hostile work

environment that discriminated against him on the basis of race, color, national origin and

gender,” and retaliation for opposing such discrimination, both in violation of Title VII of

the Civil Rights Act of 1964, 42 U.S.C.§2000e et seq.

                                                 FACTS

                 Plaintiff was employed by the U.S. Army at Fort Wainwright, Alaska, as a

GS-7 Installation Management Specialist from July 2018 through February 2019. He was

removed prior to the end of his probationary period. 4         Plaintiff “believed that his

termination formed the basis for a Title VII claim, but he did not want to file his EEO

Complaint in Alaska. Instead, he contacted the EEO Compliance and Complaints Review

[“EEOCCR”] . . . director in Virginia to begin his informal complaint process.” 5 On

March 27, 2019, the Fort Wainwright office sent Plaintiff a Notice of Right to File a Formal

Complaint of Discrimination, giving him 15 days to file a formal complaint. 6 He received

the letter on April 8, 2019, mailed his formal complaint to the Virginia office the next day,

and it was received on April 12, 2019. 7 The Virginia office then forwarded the formal

complaint to the Fort Wainwright office, which was received on April 24, 2019. 8


        2
            Docket 16.
        3
            Docket 19 at 2–3.
        4
            Docket 5 at 3, ¶ 12.
        5
            Docket 19 at 4, citing Docket 16-5 at 6.
        6
            Id. at 5, citing Docket 16-5 at 1.
        7
            Id. (citations omitted).
        8
            Id.

Velasco v. Whitley, et. al,                                         Case No. 3:20-cv-00010-RRB
Order Regarding Motion to Dismiss                                                        Page 2
            Case 3:20-cv-00010-RRB Document 21 Filed 06/02/21 Page 2 of 7
                 Plaintiff alleges some “confusion” between the Fort Wainwright EEO office

and the office in Virginia, 9 and email correspondence in the record indicates that in March

and April of 2019, Plaintiff declined to cooperate with the local office because he believed

the EEOCCR in Virginia should have been processing the formal complaint. 10 Ultimately,

on June 11, 2019, the Fort Wainwright office dismissed the formal complaint as untimely,

concluding that it should have arrived at its office, rather than the Virginia office, within

15 days. 11 The Fort Wainwright office also made alternative findings, dismissing three

specific complaints by Plaintiff for failure to state a claim. 12

                 Plaintiff appealed this dismissal to the Office of Federal Operations (OFO),

which ultimately agreed with Plaintiff that he had complied with the 15-day deadline. 13

The November 2019 OFO decision also concluded that the three specific claims were

improperly dismissed on the merits. 14 The OFO decision remanded the matter to the

Agency for “further processing” of the complaint, but also stated: “However, if you wish

to file a civil action, you have the right to file such action in an appropriate United States

District Court within ninety (90) calendar days from the date you receive this decision.”15




        9
            Id.
        10
            Docket 16-3 at 2. These emails reflected a perceived lack of understanding by Plaintiff that the
Fort Wainwright office was part of the process. The government now alleges that the Fort Wainwright
office asked “follow up questions,” which Plaintiff declined to answer, but no reference was made to a lack
of cooperation in the letter sent to Plaintiff by the Fort Wainwright office on May 15, 2019, and the
November 6, 2019, OFO Decision makes no reference to a lack of cooperation by Plaintiff. The June 11,
2019, Agency decision is not found in the record before this Court.
         11
            Docket 19 at 6, citing Docket 16-7 at 1.
         12
            Docket 16-7 at 3.
         13
            Id.
         14
            Id.
         15
            Id. at 6 (emphasis original).

Velasco v. Whitley, et. al,                                                    Case No. 3:20-cv-00010-RRB
Order Regarding Motion to Dismiss                                                                   Page 3
             Case 3:20-cv-00010-RRB Document 21 Filed 06/02/21 Page 3 of 7
Apparently relying on this language, Plaintiff filed this lawsuit within the ninety-day

window.

                                              DISCUSSION

                  The government seeks dismissal of Counts I and II, arguing that Plaintiff

failed to exhaust his administrative remedies when he failed to cooperate with the EEO

investigator, who “tried to contact Plaintiff many times by email and phone in order [to]

interview Plaintiff” about his complaint, but “Plaintiff refused.” 16 Plaintiff allegedly

“repeatedly refused to cooperate [with the EEO investigation], impeded the processing and

investigation of his claim, and prevented the agency from being able to come to any

decision on the merits before he abandoned the administrative process entirely to pursue

his claim in federal court.” 17 The government argues that a plaintiff “fails to exhaust the

administrative process whether he formally abandons the process, or merely fails to

cooperate, because cooperation is an essential component of the administrative process.” 18

Plaintiff’s failure to cooperate, the government argues, is a failure to exhaust administrative

remedies, requiring dismissal by this Court for lack of jurisdiction. 19

                  In response, Plaintiff argues that he has “fully and completely exhausted his

administrative remedies and filed his complaint based on direct instructions from the U.S.

Equal Employment Opportunity Commission, Office of Federal Operations,” as outlined

in the facts above. 20 He takes issue with the government’s argument equating “failure to


        16
             Docket 16 at 25.
        17
             Id. at 23.
        18
             Id.
        19
             Id. at 26.
        20
             Docket 19 at 4, citing Defense exhibit at Docket 16-7.

Velasco v. Whitley, et. al,                                            Case No. 3:20-cv-00010-RRB
Order Regarding Motion to Dismiss                                                           Page 4
             Case 3:20-cv-00010-RRB Document 21 Filed 06/02/21 Page 4 of 7
cooperate” with “failure to exhaust,” arguing that they are not interchangeable given the

facts of this case. 21

                  The government replies that nothing about the facts of this case excuses

Plaintiff from cooperating with the investigation as a requirement to exhaust his

administrative remedies; the EEOC’s reversal of the agency’s finding regarding timeliness

does not excuse Plaintiff’s failure to exhaust upon remand; and the EEOC’s boilerplate

notification regarding the deadline for filing suit in federal court does not waive the

requirement of exhaustion. 22

                  OFO Director Haden’s November 6, 2019, Decision clearly states that

Plaintiff’s formal complaint was timely filed. 23 Moreover, the Order describes Plaintiff’s

options going forward, which included a number of possible routes. First, the Agency was

directed to acknowledge to the Plaintiff within 30 days that it received the remanded

claims, and to provide Plaintiff with a copy of the investigative file and a notification of

his rights within 150 days. 24 Guidance was included in the event that the Agency did not

comply with the Commission’s order, including asking the Commission to enforce the

order, or filing a civil suit. “Alternatively, the Complainant has the right to file a civil

action on the underlying complaint in accordance with the paragraph below . . . . 25 The

relevant “paragraph below” elaborates as follows:

                  This is a decision requiring the Agency to continue its
                  administrative processing of your complaint. However, if you
        21
             Id. at 9.
        22
             Docket 20.
        23
             Docket 16-7.
        24
             Id. at 4.
        25
             Id. (emphasis added).

Velasco v. Whitley, et. al,                                         Case No. 3:20-cv-00010-RRB
Order Regarding Motion to Dismiss                                                        Page 5
             Case 3:20-cv-00010-RRB Document 21 Filed 06/02/21 Page 5 of 7
                  wish to file a civil action, you have the right to file such action
                  in an appropriate United States District Court within ninety
                  (90) calendar days from the date that you receive this
                  decision. In the alternative, you may file a civil action after
                  one hundred and eighty (180) calendar days of the date you
                  filed your complaint with the Agency or filed your appeal with
                  the Commission. . . . Filing a civil action will terminate the
                  administrative processing of your complaint. 26

Although the government suggests that this language is mere boilerplate, upon which

Plaintiff should not have relied, this final sentiment is reinforced elsewhere in the OFO’s

order, in boldface type: “If the Complainant files a civil action, the administrative

processing of the complaint, including any petition for enforcement, will be

terminated.” 27

                  The Code of Federal Regulations explains that a complainant “is authorized

under title VII, . . . to file a civil action in an appropriate United States District Court . . .

Within 90 days of receipt of the Commission's final decision on an appeal.” 28 Plaintiff has

done precisely this. Moreover, “[f]iling a civil action under § 1614.407 . . . shall terminate

Commission processing of the appeal.” 29

                  Despite the government’s arguments to the contrary, Plaintiff exhausted his

administrative remedies. The Fort Wainwright office considered, and rejected, Plaintiff’s

formal complaint, and issued an opinion accordingly. Plaintiff appropriately pursued an

appeal through the OFO. The OFO’s decision provides guidance to the Agency on remand,

but Plaintiff has the option under the CFR to take an appeal directly to the District Court.

        26
             Id. at 6 (emphasis original).
        27
             Id. at 5 (emphasis original).
        28
             29 C.F.R. § 1614.407(c).
        29
             29 C.F.R. § 1614.409.

Velasco v. Whitley, et. al,                                               Case No. 3:20-cv-00010-RRB
Order Regarding Motion to Dismiss                                                              Page 6
             Case 3:20-cv-00010-RRB Document 21 Filed 06/02/21 Page 6 of 7
                                     CONCLUSION

                In light of the foregoing, the Motion to Dismiss at Docket 16 is GRANTED

IN PART and DENIED IN PART. The motion is denied as to Counts I and II. Counts III,

IV, V, and VI are DISMISSED WITH PREJUDICE.

                IT IS SO ORDERED this 2nd day of June, 2021, at Anchorage, Alaska.


                                                          /s/ Ralph R. Beistline
                                                        RALPH R. BEISTLINE
                                                   Senior United States District Judge




Velasco v. Whitley, et. al,                                      Case No. 3:20-cv-00010-RRB
Order Regarding Motion to Dismiss                                                     Page 7
          Case 3:20-cv-00010-RRB Document 21 Filed 06/02/21 Page 7 of 7
